Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT, dated as of October 24, 2011 by and among
CubeSmart, a Maryland real estate investment trust (the “Company”), and Wells
Fargo Investment Holdings, LLC (“WFIH”).

 

WHEREAS, the Company, CubeSmart, L.P., a Delaware limited partnership (the
“Partnership”), and WFIH are parties to a Purchase Agreement, dated as of
October 24, 2011 (the “Purchase Agreement”), pursuant to which the Company is
obligated to file a Registration Statement (as defined herein), registering the
offer and sale of up to 8,000,000 Series B Cumulative Redeemable Preferred
Shares (Liquidation Preference $25.00 per share) par value $.01 per share (the
“Shares”) that may be purchased by WFIH pursuant to the Purchase Agreement and
any securities issued by the Company in exchange for such Shares (the “Exchange
Securities”), with the Securities and Exchange Commission (the “Commission”)
within two hundred seventy (270) calendar days following the earlier of (i) the
Closing Date (as defined in the Purchase Agreement) or (ii) January 1, 2012 and
to use its commercially reasonable efforts to have such Registration Statement
declared effective not later than ninety (90) calendar days following such
filing;

 

WHEREAS, neither the Shares nor the Exchange Securities will be registered
pursuant to the 1933 Act (as defined herein) when issued to WFIH pursuant to the
Purchase Agreement; and

 

WHEREAS, the Company and WFIH desire to enter into this Agreement to supplement
and further define the registration rights set forth in the Purchase Agreement
(the “Registration Rights”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Company and WFIH agree as follows:

 

1.                                      Definitions. The following capitalized
terms used herein have the following meanings:

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission promulgated thereunder, all as the same shall
be in effect at the time.

 

“Affiliate” means any other Person which, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control with
such specified Person. For purposes of this definition, “control” of any Person
means possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract, or otherwise.

 

1

--------------------------------------------------------------------------------


 

“Agreement” means this Registration Rights Agreement, as amended, restated,
supplemented, or otherwise modified from time to time.

 

“Board” means the board of trustees of the Company.

 

“Business Day” means each day other than a Saturday or Sunday or a day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Commission” is defined in the recitals of this Agreement.

 

“Company” is defined in the preamble to this Agreement.

 

“Exchange Securities” is defined in the recitals of this Agreement.

 

“Holder” means (a) WFIH in its capacity as a holder of record of Registrable
Securities, and (b) any permissible direct or indirect transferee of such
Registrable Securities from such person. For purposes of this Agreement, the
Company may deem and treat any registered holder of Registrable Securities as a
Holder and absolute owner thereof, unless notified to the contrary in writing by
the registered Holder thereof.

 

“Indemnified Party” is defined in Section 4.3.

 

“Indemnifying Party” is defined in Section 4.3.

 

“Losses” is defined in Section 4.1.

 

“Majority-in-Interest” means Holders of more than 50% of the Registrable
Securities.

 

“Partnership” is defined in the recitals of this Agreement.

 

“Person” means an individual or a real estate investment trust, corporation,
limited liability company, partnership, joint venture, trust, unincorporated
organization, association (including any group, organization, co-tenancy, plan,
board, council or committee), government (including a country, state, county, or
any other governmental or political subdivision, agency or instrumentality
thereof) or other entity (or series thereof).

 

“Prospectus” means the prospectus or prospectuses included in the Registration
Statement (including without limitation, any “free writing prospectus” (as
defined in Rule 405 under the 1933 Act) and any prospectus subject to completion
and a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the 1933 Act and any term sheet filed pursuant to
Rule 434 under the 1933 Act), as amended or supplemented by any prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by the Registration Statement and by all other
amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus or prospectuses.

 

2

--------------------------------------------------------------------------------


 

“Purchase Agreement” is defined in the recitals of this Agreement.

 

“Registrable Securities” means, at any time, the Shares and any Exchange
Securities, and any additional securities issued with respect thereto by way of
a stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or otherwise,
and any securities issuable upon conversion, exercise or exchange thereof. As to
any particular Registrable Securities, such securities shall cease to be
Registrable Securities on the earliest to occur of: (a) the date on which the
Registration Statement with respect to the sale of such securities shall have
become effective under the 1933 Act and such securities shall have been sold,
transferred, disposed of or exchanged in accordance with the Registration
Statement; (b) the date on which such securities shall have ceased to be
outstanding; and (c) the date on which such securities have been transferred in
a transaction in which a Holder’s rights under this Agreement are not assigned
by the Holder to the transferee of the securities.

 

“Registration Rights” is defined in the recitals of this Agreement.

 

“Registration Statement” is defined in Section 2.1.A.

 

“Registration Statement Filing Deadline” shall mean the date that is 270
calendar days following the earlier of (i) the Closing Date (as defined in the
Purchase Agreement) and (ii) January 1, 2012.

 

“Shares” is defined in the recitals of this Agreement

 

“Underwritten Offering” means an offering of the Shares or Exchange Securities
to the public through one or more underwriters.

 

“WFIH” is defined in the preamble of this Agreement.

 

2.                                      Registration Rights.

 

2.1                                 Resale Shelf Registration.

 

A.                                        Shelf Registration Requirement. The
Company shall, at its own expense, as soon as practicable, but in any event by
the Registration Statement Filing Deadline, file a “shelf” registration
statement with respect to the resale of all Registrable Securities by a Holder
on an appropriate form for an offering to be made on a delayed or continuous
basis pursuant to Rule 415 under the 1933 Act or any successor thereof (the
“Registration Statement”) and permitting registration of such Registrable
Securities for resale by such Holder in accordance with the methods of
distribution elected by the Holder pursuant to the questionnaire referred to in
Section 2.1.B below and set forth in the Registration Statement. The Company
shall use its commercially reasonable efforts to cause the Registration
Statement to be declared effective by the Commission within ninety (90) days
after the filing thereof, or as soon as practicable thereafter (if it is not an
automatic shelf Registration Statement). If the Registration Statement is
declared effective, the Company shall use its commercially reasonable efforts,
subject to Section 2.2, to keep such Registration Statement

 

3

--------------------------------------------------------------------------------


 

continuously effective until all Shares and any Exchange Securities covered by
the Registration Statement are no longer Registrable Securities, including, if
necessary, by filing with the SEC a post-effective amendment or a supplement to
the Registration Statement or the related Prospectus or any document
incorporated therein by reference or by filing any other required document or
otherwise supplementing or amending the Registration Statement, if required by
the rules, regulations or instructions applicable to the registration form used
by the Company for the Registration Statement or by the 1933 Act, the 1934 Act,
any state securities or blue sky laws or any rules and regulations thereunder.

 

B.                                          Inclusion in Registration Statement.
The Company shall give written notice to each Holder at least twenty (20)
Business Days prior to the anticipated filing date of the Registration
Statement, which notice shall include a questionnaire seeking information from
each Holder deemed necessary or advisable by the Company or its counsel in order
to file the Registration Statement. At the time the Registration Statement is
declared effective (or becomes effective, if the Registration Statement is an
automatic shelf Registration Statement), each Holder, if it has delivered to the
Company a duly completed and executed questionnaire, on or prior to the date
which is five (5) Business Days prior to such time of effectiveness shall be
named as a selling shareholder in the Registration Statement and the related
Prospectus in such a manner as to permit such Holder to deliver such Prospectus
to purchasers of Registrable Securities in accordance with applicable law.

 

2.2                                 Suspension of Use of the Registration
Statement.

 

A.                                   Suspension Periods. Upon prior written
notice to the Holders, the Company may suspend the use of a Registration
Statement pursuant to this Section 2.2.A on up to two (2) occasions during any
period of twelve (12) consecutive months for a reasonable time specified in the
notice but not exceeding ninety (90) days in the aggregate during any such
twelve (12) month period if (a) the Board determines in good faith that
permitting sales under a Registration Statement would materially and adversely
affect an underwritten primary offering of the Company’s equity securities that
the Company is actively pursuing, provided, however, all or a portion of the net
proceeds of any such offering will be used by the Company to redeem any
then-outstanding Shares or Exchange Securities; or (b) the negotiation or
consummation of a transaction by the Company or its subsidiaries is pending or
an event has occurred, which negotiation, consummation or event would require
additional disclosure by the Company in the Registration Statement of material
information that the Company has a bona fide business purpose for keeping
confidential and the non-disclosure of which in the Registration Statement would
be expected, in the Company’s reasonable determination, to cause the
Registration Statement to fail to comply with applicable disclosure
requirements.

 

B.                                     Filing of Reports. If all reports
required to be filed by the Company pursuant to the 1934 Act have not been filed
by the required date taking into account any permissible extension, upon written
notice thereof by the Company to the Holders, the rights of the Holders to
offer, sell or distribute any Registrable Securities

 

4

--------------------------------------------------------------------------------


 

pursuant to the Registration Statement or to require the Company to take action
with respect to the registration or sale of any Registrable Securities pursuant
to the Registration Statement shall be suspended until the date on which the
Company has filed such reports, and the Company shall notify the Holders in
writing as promptly as practicable when such suspension is no longer required.

 

3.                                      Registration Procedures.

 

3.1                                 Filings. In connection with the filing of
the Registration Statement as contemplated by the Purchase Agreement and this
Agreement, the paragraphs below shall be applicable:

 

A.                                   Filing of Registration Statement. The
Company shall (a) prepare and file with the Commission the Registration
Statement on any form for which the Company then qualifies or which counsel for
the Company shall deem appropriate and which form shall be available for the
sale of all Registrable Securities to be registered thereunder in accordance
with the intended method(s) of distribution thereof, which shall comply as to
form with the requirements of the applicable form, (b) use its commercially
reasonable efforts to cause the Registration Statement to be declared (if it is
not an automatic shelf Registration Statement) and remain effective for the
period required by Section 3.1.C, (c) not take any action that would cause the
Registration Statement to contain a material misstatement or omission or not to
be effective and usable during the period that the Registration Statement is
required to be effective and usable, (d) use its commercially reasonable efforts
to cause the Registration Statement and the related Prospectus and any amendment
or supplement thereto, as of the effective date of the Registration Statement,
amendment or supplement to comply in all material respects with any requirements
of the 1933 Act and (e) cause the Registration Statement and the related
Prospectus and any amendment or supplement thereto not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading during
the period that the Registration Statement is required to be effective and
usable.

 

B.                                     Copies. The Company shall, upon request,
prior to filing the Registration Statement or Prospectus in respect of
Registrable Securities, or any amendment or supplement thereto, furnish without
charge to the Holders included in such registration copies of the Registration
Statement as proposed to be filed, each amendment and supplement to the
Registration Statement (in each case including all exhibits thereto and
documents incorporated by reference therein), the Prospectus included in the
Registration Statement and such other documents as the Holders included in the
Registration Statement may reasonably request. Following the filing of the
Registration Statement, the Company shall furnish to each Holder included in
such registration (in each case in an electronic format, unless otherwise
required by applicable law), upon request, a copy of the Registration Statement,
each amendment and supplement thereto (in each case including all exhibits
thereto and documents incorporated by reference therein), the Prospectus
included in the Registration Statement and such other documents as the Holders
of Registrable Securities included in the Registration Statement may reasonably
request in order to facilitate the disposition of the

 

5

--------------------------------------------------------------------------------


 

Registrable Securities owned by such Holders. Each Holder included in the
Registration Statement shall have the right to request in writing that the
Company modify any information contained in the Registration Statement,
amendment and supplement thereto pertaining solely to such Holder in order to
ensure that the Registration Statement complies with the 1933 Act and the
Company shall use its commercially reasonable efforts to comply with such
request; provided, however, that the Company shall not have any obligation to so
modify any information if the Company reasonably expects that so doing would
cause the Prospectus to contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading.

 

C.                                     Amendments and Supplements. The Company
shall prepare and file with the Commission such amendments, including
post-effective amendments, and supplements to the Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep the
Registration Statement effective and in compliance with the provisions of the
1933 Act until all Registrable Securities covered by the Registration Statement
have been disposed of in accordance with the intended method(s) of distribution
set forth in the Registration Statement or such securities cease to be
Registrable Securities.

 

D.                                    Notification. After the filing of the
Registration Statement, the Company shall promptly, and in no event more than
three (3) Business Days after such filing, notify each Holder of such filing,
and shall further promptly notify each Holder of the occurrence, and in no event
more than three (3) Business Days after such occurrence, of any of the following
and, if requested by a Holder, confirm such notification in writing to such
Holder: (1) when the Registration Statement becomes effective; (2) when any
post-effective amendment to the Registration Statement becomes effective; (3)
the issuance by the Commission of any stop order; and (4) any request by the
Commission for any amendment or supplement to the Registration Statement or any
Prospectus relating thereto or for additional information or of the occurrence
of an event requiring the preparation of a supplement or amendment to such
Prospectus so that, as thereafter delivered to the purchasers of the securities
covered by the Registration Statement, such Prospectus will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading,
and promptly make available to the Holders included in the Registration
Statement any such supplement or amendment; except that before filing with the
Commission any amendment or supplement thereto, the Company shall furnish to
each Holder copies of all such documents proposed to be filed sufficiently in
advance of filing to provide such Holders with a reasonable opportunity to
review such documents and comment thereon, and the Company shall not file any
amendment or supplement thereto to which a Holder shall reasonably object. The
Company shall use its commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness or qualification of the Registration
Statement or suspending or preventing the use of any related Prospectus at the
earliest possible time.

 

E.                                           Securities Laws Compliance in Other
Jurisdictions. The Company shall (a) register or qualify the Registrable
Securities covered by the Registration

 

6

--------------------------------------------------------------------------------


 

Statement under such securities or “blue sky” laws of such jurisdictions in the
United States as the Holders included in the Registration Statement (in light of
their intended plan of distribution) may reasonably request and (b) take such
action as reasonably necessary to cause such Registrable Securities covered by
the Registration Statement to be registered with or approved by such other
governmental authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable the Holders included in the Registration
Statement to consummate the disposition of such Registrable Securities in such
jurisdictions; provided, however, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph, consent to general
service of process in any such jurisdiction or subject itself to taxation in any
such jurisdiction.

 

F.                                           Listing. To the extent any
Registrable Securities are not then listed on an exchange, the Company shall use
its commercially reasonable efforts to cause all Registrable Securities included
in the Registration Statement to be listed on such exchanges or otherwise
designated for trading in the same manner as similar securities issued by the
Company are then listed or designated.

 

3.2                                 Obligation to Suspend Distribution. Upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3.1.D(3) and (4), each Holder included in the Registration
Statement shall immediately discontinue disposition of such Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until such Holder receives the supplemented or amended Prospectus
contemplated by Section 3.1.D(3) and (4) and, if so directed by the Company,
each such Holder will destroy all copies, other than permanent file copies then
in such Holder’s possession, of the most recent Prospectus covering such
Registrable Securities at the time of receipt of such notice.

 

3.3                                 Registration Expenses. In addition to
expenses payable by the Company pursuant to the Purchase Agreement, the Company
shall pay the following costs and expenses incurred in connection with its
registration obligations pursuant to Section 2 and all expenses incurred in
performing or complying with its other obligations under this Agreement, whether
or not the Registration Statement becomes effective, including, without
limitation: (a) all registration and filing fees; (b) fees and expenses of
compliance with securities or “blue sky” laws (including fees and disbursements
of counsel in connection with blue sky qualifications of the Registrable
Securities); (c) printing expenses; (d) the fees and expenses incurred in
connection with the listing of the Registrable Securities as required by Section
3.1.F; (e) any Financial Industry Regulatory Authority, Inc. fees; and (f) fees
and disbursements of counsel for the Company and fees and expenses for
independent public accountants retained by the Company and any other accounting
fees, charges and expenses incurred by the Company. Except as provided for in
the Purchase Agreement, the Company shall have no obligation to pay any other
costs or expenses with respect to the Registration Statement or the sale of
Registrable Securities thereunder. The obligation of the Company to bear the
expenses described in this Section 3.3 shall apply irrespective of whether the
Registration Statement becomes effective, is withdrawn or suspended, is
converted to another form of registration and irrespective of when any of the
foregoing shall occur.

 

7

--------------------------------------------------------------------------------


 

3.4                                 Underwritten Offering. If at any time
subsequent to the effectiveness of the Registration Statement any Holder elects
to conduct an Underwritten Offering, the Company and the Partnership shall enter
into customary agreements (including an underwriting agreement in form
substantially similar to those previously entered into by the Company and the
Partnership, on the one hand, and Wells Fargo Securities, LLC, on the other, and
reasonably satisfactory to the Company, the Partnership and Wells Fargo
Securities, LLC) and take all other reasonable action in connection therewith in
order to expedite or facilitate the distribution of the Shares or Exchange
Securities through one or more underwriters (including, but not limited to,
making representations, warranties and agreements (including indemnities) to the
Holders and to any such underwriters in such form and scope as are customarily
made by issuers to selling shareholders and underwriters, respectively, in
underwritten public offerings of securities by selling shareholders and confirm
the same in writing to the extent customary if an when requested). In addition,
in the case of an Underwritten Offering, the Company shall (A) use its
commercially reasonable efforts to furnish or cause to be furnished to the
underwriters (i) an opinion of counsel for the Company and the Partnership,
dated the date of execution of the underwriting agreement and the date of any
closing under the underwriting agreement, reasonably satisfactory to the
underwriters and (ii) a “comfort letter,” dated the date of execution of the
underwriting agreement and the date of any closing under the underwriting
agreement, signed by the independent public accountants who have certified the
Company’s and the Partnership’s financial statements included in a Registration
Statement and the related Prospectus, covering substantially the same matters
with respect thereto and with respect to events subsequent to the date of such
financial statements as are customarily covered in accountants’ letters
delivered to underwriters in underwritten public offerings of securities and
such other financial matters as the underwriters may reasonably request and (B)
make available for inspection by representatives of the Holders and the
representatives of the underwriters participating in any Underwritten Offering
and, any accounting firm retained by such Holders or such underwriters, during
normal business hours and upon reasonable notice, all financial and other
records, pertinent documents and properties of the Company and Partnership and
cooperate with, and cause the respective executive officers and employees of the
Company and the Partnership to supply all information reasonably requested by,
such parties in connection with a Registration Statement and the related
Prospectus and the due diligence review of the Company and the Partnership and
the information contained or incorporated by reference in the Registration
Statement; provided, however, neither the Company nor the Partnership shall be
required to disclose any records, documents or information that the Company
determines, in good faith, (1) would cause the Company or the Partnership to be
in violation of U.S. federal or state securities laws or (2) to be confidential
unless, in the case of clause (2), (i) the disclosure of such records, documents
or information is necessary to avoid or correct a material misstatement or
omission in a Registration Statement or the related Prospectus, (ii) the release
of such records, documents or information is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction or (iii) such records,
documents or information have been generally made available to the public.

 

3.5                                 Information. In connection with the filing
of the Registration Statement, the Holders shall provide such information as may
reasonably be requested by the Company in connection with the preparation of the
Registration Statement in order to effect the registration of the Registrable
Securities and in connection with the Company’s obligation to comply

 

8

--------------------------------------------------------------------------------


 

with federal and applicable state securities laws. If a Holder fails to provide
such information after reasonably requested, the Company may omit such Holder’s
Registrable Securities from the Registration Statement.

 

4.                                      Indemnification and Contribution.

 

4.1                                 Indemnification by the Company. The Company
agrees to indemnify and hold harmless to the fullest extent permitted by law
each Holder, and each of their respective officers, employees, Affiliates,
trustees, directors, partners, members, attorneys and agents, and each Person,
if any, who controls (within the meaning of Section 15 of the 1933 Act or
Section 20(a) of the 1934 Act) such Holder of Registrable Securities from and
against any expenses, losses, judgments, claims, damages or liabilities
(“Losses”) arising out of or based upon any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement under which
the sale of such Registrable Securities was registered under the 1933 Act,
Prospectus (including any preliminary Prospectus), or any amendment thereof or
supplement thereto, including all documents incorporated therein by reference,
or arising out of or based upon any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein, including all documents incorporated therein by reference, in the case
of the Prospectus in the light of the circumstances under which they were made,
not misleading; provided, however, that the Company will not be liable in any
such case to any Holder to the extent that any such Loss (i) arises out of or is
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in the Registration Statement, Prospectus (including any
preliminary Prospectus), or any such amendment thereof or supplement thereto,
including all documents incorporated therein by reference, in reliance upon and
in conformity with information furnished in writing to the Company by such
Holder expressly for use therein, or (ii) results from such Holder’s breach of
Section 3.2.

 

4.2                                 Indemnification by Holders of Registrable
Securities. In connection with the Registration Statement in which a Holder is
participating and as a condition to such participation, each Holder agrees,
severally and not jointly, to indemnify and hold harmless to the fullest extent
permitted by law the Company, and each of its officers, employees, Affiliates,
trustees and agents, and each Person who controls the Company within the meaning
of the 1933 Act, against any Losses, insofar as such Losses (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement,
Prospectus (including any preliminary Prospectus), or any amendment thereof or
supplement thereto, or arise out of or are based upon any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statement therein, in the case of the Prospectus in the light of the
circumstances under which they were made, not misleading, in each case, if the
statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by such Holder expressly for use
therein. Each Holder’s indemnification obligations hereunder shall be several
and not joint and shall be limited to the amount of gross proceeds actually
received by such Holder from sales of Registrable Securities giving rise to such
obligations.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Company or any Indemnified Party
and shall survive the transfer of such securities by any Holder.

 

9

--------------------------------------------------------------------------------


 

4.3                                 Conduct of Indemnification Proceedings.
Promptly after receipt by any Person of any notice of any Loss or any action in
respect of which indemnity may be sought pursuant to Section 4.1 or Section 4.2,
such Person (the “Indemnified Party”) shall, if a claim in respect thereof is to
be made against any other Person for indemnification hereunder, notify such
other Person (the “Indemnifying Party”) in writing of the Loss or action;
provided, however, that the failure by the Indemnified Party to notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
which the Indemnifying Party may have to such Indemnified Party hereunder,
except and solely to the extent the Indemnifying Party is actually and
materially prejudiced by such failure. If the Indemnified Party is seeking
indemnification with respect to any claim or action brought against the
Indemnified Party, then the Indemnifying Party shall be entitled to participate
in such claim or action, and, to the extent that it wishes, jointly with all
other Indemnifying Parties, to assume control of the defense thereof with
counsel reasonably satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants or if such Indemnified Party or Parties determines in good faith that
a conflict of interest exists and that therefore it is advisable for such
Indemnified Party or Parties to be represented by separate counsel or that, upon
advice of counsel, there may be legal defenses available to it or them which are
different from or in addition to those available to the Indemnifying Party, then
the Indemnifying Party or Parties shall not be entitled to assume such defense
and the Indemnified Party or Parties shall be entitled to separate counsel at
the Indemnifying Party’s or Parties’ expense. If an Indemnifying Party or
Parties is not so entitled to assume the defense of such action or does not
assume such defense, after having received the notice referred to in the first
sentence of this paragraph, the Indemnifying Party or Parties will pay the
reasonable fees and expenses of counsel for the Indemnified Party or Parties
(limited in each jurisdiction to one counsel for all Indemnified Parties under
this Agreement). The Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel, which firm shall be
designated in writing by those Indemnified Parties who sold a majority of the
Registrable Shares sold by all such Indemnified Parties) to represent the
Indemnified Party or Parties and their respective controlling Persons who may be
subject to liability arising out of any claim in respect of which indemnity may
be sought by the Indemnified Party or Parties against the Indemnifying Party or
Parties, with the fees and expenses of such counsel to be paid by such
Indemnifying Party. No Indemnifying Party shall, without the prior written
consent of any Indemnified Party or Parties, consent to entry of judgment or
effect any settlement of any claim or pending or threatened proceeding in
respect of which the Indemnified Party or Parties are or could have been a party
and indemnity could have been sought hereunder by such Indemnified Party, unless
such judgment or settlement (1) includes an unconditional release of such
Indemnified Party from all liability arising out of such claim or proceeding,
(2) does not include any statement of admission of fault, culpability or failure
to act by or on behalf of such Indemnified Party, and (3) does not provide for
any action on the part of any party other than the payment of money damages,
which is to be paid in full

 

10

--------------------------------------------------------------------------------


 

by the Indemnifying Party, or the refraining from taking any action of the party
of the Indemnified Party where such action is otherwise legally permissible.

 

4.4                                 Contribution.

 

A.                              If the indemnification provided for in this
Section 4 is unavailable to any Indemnified Party or insufficient to hold it
harmless in respect of any Loss referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party or Parties, shall
contribute to the amount paid or payable by such Indemnified Party or Parties as
a result of such Loss in such proportion as is appropriate to reflect the
relative fault of the Indemnified Parties and the Indemnifying Parties in
connection with the actions or omissions that resulted in such Loss, as well as
any other relevant equitable considerations. The relative fault of any
Indemnified Party and any Indemnifying Party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by such Indemnified Party or such Indemnifying
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

B.                                The Parties agree that it would not be just
and equitable if contribution pursuant to this Section 4.4 were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
Section 4.4.A.

 

C.                                The amount paid or payable by an Indemnifying
Party as a result of any Loss shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 4.4, no Holder of
Registrable Securities shall be required to contribute any amount in excess of
the dollar amount by which the gross proceeds actually received by such Holder
from the sale of Registrable Securities exceeds the amount of any damages that
such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.

 

D.                                    The indemnity and contribution agreements
contained in this Section 4 are in addition to any liability which the
Indemnifying Parties may otherwise have to the Indemnified Parties hereunder,
under applicable law or at equity, and shall remain in full force and effect
regardless of any investigation made by or on behalf of any Indemnified Party or
any officer, employee, Affiliate, trustee, director, partner, member, attorney,
agent or controlling person of such Indemnified Party and shall survive the
transfer of Registrable Securities.

 

E.                                      Notwithstanding the foregoing, no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

11

--------------------------------------------------------------------------------


 

5.                                      Rule 144. At such times as the Company
is obligated to file reports in compliance with either Section 13 or 15(d) of
the 1934 Act, the Company covenants that it shall timely file any reports
required to be filed by it under the 1934 Act to the extent required from time
to time to enable the Holders to sell Registrable Securities without
registration under the 1933 Act in reliance on the exemption provided by Rule
144 under the 1933 Act, as such Rule may be amended from time to time, or any
similar Rule or regulation hereafter adopted by the Commission. In connection
with any sale, transfer or other disposition by a Holder of any Registrable
Securities pursuant to Rule 144 under the 1933 Act, the Company shall cooperate
with the Holder to facilitate the timely preparation and delivery of
certificates representing the Registrable Securities to be sold and not bearing
any 1933 Act legend, and enable certificates for such Registrable Securities to
be for such number of shares and registered in such names as such Holder may
reasonably request at least five (5) Business Days prior to any sale of
Registrable Securities.

 

6.                                      Miscellaneous.

 

6.1                                 Assignment; Successors and Assigns. This
Agreement and the rights, duties and obligations of the Company hereunder may
not be assigned or delegated by the Company in whole or in part except to a
successor-in-interest of the Company. This Agreement and the rights, duties and
obligations of the Holders hereunder may be assigned by a Holder in conjunction
with and to the extent of any transfer of Registrable Securities to any Person;
provided, however, that no such transfer shall be binding upon or obligate the
Company to any such assignee, and no such assignee shall be deemed a Holder
hereunder, unless and until the Company shall have received written notice of
such transfer or assignment as herein provided and a written agreement of the
assignee to be bound by the provisions of this Agreement. This Agreement shall
inure to the benefit of and be binding upon all of the parties hereto and their
respective heirs, executors, personal and legal representatives, successors and
permitted assigns, including, without limitation, any successor of the Company
by merger, acquisition, reorganization, recapitalization or otherwise.

 

6.2                                 No Third Party Beneficiaries. This Agreement
is not intended to confer any rights or benefits on any Persons that are not
party hereto other than as expressly set forth in Section 4 and Section 6.1.

 

6.3                                 Notices. All notices, demands, requests,
consents, approvals or other communications required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable overnight courier service
with charges prepaid, or transmitted by hand delivery, telex or facsimile,
email, addressed as set forth below, or to such other address as such party
shall have specified most recently by written notice. Notice shall be deemed
given on the date of service or transmission if personally served or transmitted
by telex, facsimile or email; provided, however, that if such service or
transmission is not on a Business Day or is after normal business hours, then
such notice shall be deemed given on the next Business Day. Notice otherwise
sent as provided herein shall be deemed given on the next Business Day following
timely delivery of such notice to a reputable overnight courier service with an
order for next-day delivery.

 

12

--------------------------------------------------------------------------------


 

To the Company:

 

CubeSmart

460 E. Swedesford Road

Suite 3000

Wayne, Pennsylvania 19087

Attention: Chief Legal Officer

Telephone: (610) 293-5700

Telecopy: (610) 293-5720.

 

with a copy to:

 

Pepper Hamilton LLP

3000 Two Logan Square

Philadelphia, PA 19103

Attention: Michael Friedman

Telephone: (215) 981-4563

Telecopy: (215) 981-4750.

 

To the Holders:

 

Wells Fargo Investment Holdings, LLC

301 S. College Street

Charlotte, North Carolina 28288

Attention: Transaction Management

Telephone: (704) 715-0541

Email: TMGCapitalMarkets@wellsfargo.com

 

with a copy to:

 

Alston & Bird LLP

1201 West Peachtree Street

Atlanta, Georgia 30309

Attention: Lesley Solomon

Telephone (404) 881-7000

Telecopy: (404) 253-8384

 

6.4                                 Severability. This Agreement shall be deemed
severable, and the invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of this Agreement or of
any other term or provision hereof. Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Agreement a provision as similar in terms to such
invalid or unenforceable provision as may be possible that is valid and
enforceable.

 

13

--------------------------------------------------------------------------------


 

6.5                                 Counterparts. This Agreement may be executed
by facsimile and in multiple counterparts, and all of which taken together shall
constitute one and the same instrument.

 

6.6                                 Entire Agreement. This Agreement and the
Purchase Agreement (including all agreements entered into pursuant hereto and
all certificates and instruments delivered pursuant hereto and thereto)
constitutes the entire agreement of the parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions among the parties,
whether oral or written.

 

6.7                                 Modifications and Amendments. The provisions
of this Agreement, including the provisions of this sentence, may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given unless the Company has obtained the
written consent of a Majority-In-Interest at such time.

 

6.8                                 Titles and Headings. Titles and headings of
sections of this Agreement are for convenience only and shall not affect the
construction of any provision of this Agreement.

 

6.9                                 Waivers and Extensions. Any party to this
Agreement may waive any right, breach or default which such party has the right
to waive, provided, that such waiver will not be effective against the waiving
party unless it is in writing, is signed by such party, and specifically refers
to this Agreement. Waivers may be made in advance or after the right waived has
arisen or the breach or default waived has occurred. Any waiver may be
conditional. No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach thereof
nor of any other agreement or provision herein contained. No waiver or extension
of time for performance of any obligations or acts shall be deemed a waiver or
extension of the time for performance of any other obligations or acts.

 

6.10                           Remedies Cumulative. In the event that the
Company fails to observe or perform any covenant or agreement to be observed or
performed under this Agreement, each Holder may proceed to protect and enforce
its rights by suit in equity or action at law, whether for specific performance
of any term contained in this Agreement or for an injunction against the breach
of any such term or in aid of the exercise of any power granted in this
Agreement or to enforce any other legal or equitable right, or to take any one
or more of such actions, without being required to post a bond. None of the
rights, powers or remedies conferred under this Agreement shall be mutually
exclusive, and each such right, power or remedy shall be cumulative and in
addition to any other right, power or remedy, whether conferred by this
Agreement or now or hereafter available at law, in equity, by statute or
otherwise.

 

6.11                           Governing Law; Jurisdiction. This Agreement shall
be governed by and construed in accordance with the substantive laws of the
State of New York, and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws. The parties hereby
agree that any action, proceeding or claim against it arising out of or

 

14

--------------------------------------------------------------------------------


 

relating in any way to this Agreement shall be brought and enforced in the
courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submit to such jurisdiction,
which jurisdiction shall be exclusive. The parties hereby waive any objection to
such exclusive jurisdiction and agree not to plead or claim that such courts
represent an inconvenient forum.

 

6.12                           Waiver of Jury Trial. EACH PARTY HERETO HEREBY
WAIVES, RELEASES AND RELINQUISHES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTIONS ARISING DIRECTLY OR INDIRECTLY AS A RESULT OR
IN CONSEQUENCE OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATIONS, ANY CLAIM OR
ACTION TO REMEDY ANY BREACH OR ALLEGED BREACH HEREOF, TO ENFORCE ANY TERM
HEREOF, OR IN CONNECTION WITH ANY RIGHT, BENEFIT OR OBLIGATION ACCORDED OR
IMPOSED BY THIS AGREEMENT.

 

6.13                           Specific Performance. The parties hereto
acknowledge that there would be no adequate remedy at law if any party fails to
perform in any material respect any of its obligations hereunder, and
accordingly agree that each party, in addition to any other remedy to which it
may be entitled at law or in equity, shall be entitled to compel specific
performance of the obligations of any other party under this Agreement in
accordance with the terms and conditions of this Agreement in any court of the
United States or any State thereof having jurisdiction, without the requirement
of proving actual damages or posting a bond.

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first written above.

 

 

COMPANY:

 

 

 

CUBESMART

 

 

 

 

 

By:

/s/ Jeffrey P. Foster

 

 

Name:

Jeffrey P. Foster

 

 

Title:

Senior Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

 

By:

/s/ Jeffrey P. Foster

 

 

Name:

Jeffrey P. Foster

 

 

Title:

Senior Vice President, Chief Legal Officer & Secretary

 

 

 

 

 

HOLDER:

 

 

 

WELLS FARGO INVESTMENT HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Teresa Hee

 

 

Name:

Teresa Hee

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------